Citation Nr: 1327279	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to an increased rating for depressive disorder not otherwise specified, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to June 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in September 2010 and December 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by scheduling a hearing before the Board at the RO affording the Veteran VA examinations in July 2012 and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a hearing before the Board at the RO in July 2011.  A transcript is of record.

The Board acknowledges certain statements by the Veteran regarding the effect his service-connected disabilities affect his ability to engage in employment.  However, the record currently before the Board shows that a total rating based on individual unemployability was already awarded rating decision in September 2005.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 


FINDING OF FACT

The Veteran's service-connected depressive disorder is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 and Code 9434 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for his increased rating claim for depressive disorder by a letter dated in May 2007.  The RO provided the appellant with notice (for both claims) in May 2012, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA treatment records, reviewed Virtual VA records, obtained Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in September 2007 and July 2012, and afforded the Veteran the opportunity to give testimony before the Board at the RO in July 2011.  On a form received in November 2012, the Veteran marked the appropriate line to indicate that he had more information/evidence to submit with the understanding that if nothing was submitted within the 30-day period, the case would be returned to the Board for appellate review.  The Board notes that the 30 day period has lapsed without additional information/evidence from the Veteran and his representative.  In a statement dated in May 2013, the representative stated that there was no further argument.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the increased rating claim at this time.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's service-connected depressive disorder has been rated by the RO under the provisions of Diagnostic Code 9434.  A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 21 and 30 is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

February 2007 and May 2007 VA treatment records show that the Veteran attended group therapy sessions.  In May 2007, the Veteran provided constructive feedback based on his own depressive period.  It was noted that the Veteran appeared to have benefitted from his participation and supportive peer interaction. 
  
An August 2007 VA treatment report shows that the Veteran was dressed appropriately.  He had good eye contact.  His mood/affect was euthymic and his affect was restricted.  His speech was fluent and of normal production with limited variation in tone.  His thought process was coherent and logical.  There were no delusions, and he denied auditory or visual hallucinations.  His condition and insight/judgment was fair.  He denied suicidal and homicidal thoughts, intentions or plans.  His GAF score was 65.

On VA examination September 2007, the Veteran reported reduced appetite and loss of 20 pounds in the last year.  He described no major enjoyments or involvements although he had the capacity for this when his pain was under control. There was no suicidal thinking and no psychotic symptoms or panic attacks.  He felt anxiety from time to time when involved with too many people and often felt embarrassed about his limitations and his need for comfort due to pain.  At the time of the examination, he was divorced and shared custody with his wife.  His daughters were living with him.  He was not able to work due to multiple limitations with pain and walking with a cane, and because of his sleep disorder, depression, reexperiencing symptoms, anxiety, and difficulty being with others, difficulties with concentration and memory problems.  It was noted that he performs his activities of daily living well (although with difficulty and slowly with his pain). He spent most of his time at home.  He used a computer.  He had one friend and related to his daughters.  The VA examiner stated that the Veteran presented himself as a casually dressed, clean, alert individual who was well-oriented in all four spheres.  The Veteran spoke in a soft tone at a normal rate and was coherent.  The Veteran was a serious thinker who reflected deeply on questions and was able to give well-focused answers.  There were moments when he did lose track of his concentration.  He made good eye contact and interacted appropriately.  Thought process did not reveal psychotic symptoms.  His mood was described as having depressed feelings with anxiety and occasional irritability and disappointment.  He was pleasant with a depressive quality.  He was able to smile appropriately with mild anxiety.  Cognitive functions were grossly intact with difficulty concentrating at times.  He reported forgetfulness.  Insight and judgment were intact.  The examiner noted that the Veteran is unemployable, shows serious impairment interpersonally and in family relations.  All this and being divorced, combined with the degree of his symptoms, placed his GAF at a level 40, showing that he has major impairment.  The VA examiner diagnosed chronic PTSD, chronic major depressive disorder and alcohol dependence in full sustained remission.
 
A January 2009 VA treatment report shows PTSD and early remission alcohol dependence.  The Veteran reported some improvement in mood in general.  He was less depressed, less anxious.  There was no crying.  There was better concentration.    

A June 2009 VA treatment report shows that since May 2009, he missed a couple of PCT group therapy sessions and was eventually terminated from the program. 

In September 2009, the Veteran participated in a PCT Non-Combat group therapy session for an hour. 

A January 2010 VA discharge summary shows that he was admitted a week prior.  Admitting diagnoses was alcohol dependence, alcohol withdrawal syndrome and PTSD.  The discharge diagnoses were alcohol dependence and history of PTSD.  The Veteran had relapsed on alcohol and was arrested due to a physical altercation in a bar.  Upon discharge, he denied auditory and visual hallucinations.  No delusions were elicited.  He denied homicidal and suicidal thoughts, intent or plans.  On mental status examination on discharge, the Veteran was calm and cooperative with adequate hygiene.  As for his cognitive function, it was intact, and he was alert, awake and oriented in all three spheres.  The Veteran had good eye contact.  Motor function was within normal limits.  Mood was euthymic.  His speech was clear and coherent.  His thought process was linear and organized.  No delusions were elicited.  He denied auditory/visual hallucinations.  Insight was good.  Judgment was fair.  The Veteran denied thoughts, interest, or plans of suicide or homicide.      

A January 2010 VA treatment record shows his participation in the Peer Dialogue group.  It was noted that the Veteran appeared to have benefitted and was encouraged to attend as needed.

A November 2010 VA treatment record shows that his social supports consisted of his wife and friends.  Spirituality played a role in his recovery.  GAF score was 25.  His strengths were that he was bright and intellectually capable, able to verbalize problems, had adequate problem solving skills, had a realistic understanding of problem and accepted responsibly for it, understood treatment interventions, had a positive attitude, good social skills, adequate support system and spirituality/belief system that is the source of support.  His physical problems, PTSD and anxiety caused limitations.  

Various VA treatment records from February 2010 to March 2011 show that the Veteran participated in group therapy.  On mental status examination, the Veteran was neatly groomed and cooperative.  He spoke at a normal rate, rhythm and prosody.  His affect/mood was described as anxious.  His mood was congruent with full range.  His thought process was linear, logical and goal oriented.  There were no reported or apparent disturbances.  The Veteran denied suicidal and homicidal ideation.  There were no hallucinations or delusions.  He was alert and oriented to person, place, time and situation.  Insight and judgment were both good.  Diagnoses were alcohol dependence in early remission, PTSD, generalized anxiety disorder, panic disorder without agoraphobia and major depressive disorder.  The plan was to have the Veteran continue attendance with the Seeking Safety Group.  In February 2010, his mood was "okay" and his affect was blunted, but had full range.  Insight and judgment were fair.  His GAF score was 55.  In May 2010, mood was "good".  His affect was appropriate with full range.  There was no reported or apparent obsession or overvalued ideas.  Insight and judgment were both good.  His GAF score was 65.  

At the July 2011 hearing before the Board at the RO, the Veteran testified to capping out on medication dosage, isolating himself, literally having no friends, and being unable to relate to others.  He also reported experiencing flashbacks.  He further testified that suicide has crossed his mind, but not homicide.  He stated that he has a short fuse and got arrested after an altercation with someone.  He reported daily panic attacks and removing himself from situations that trigger the symptoms.  He also reported long and short term memory loss with difficulty remembering time, appointments, and children's birthdays.  To compensate, he saved the appointments on his phone and had his wife to remind him.  He testified that his wife had to drag him kicking and screaming to get him to go out in public.       

When the Veteran was afforded a VA examination in July 2012, the VA examiner checked the appropriate box to indicate that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran had been married twice and had been in his current relationship for five years.  His wife lived in Tennessee due to a job since she had not been able to find one locally. They had been separated since October 2011.  One of his daughters lived with him part time.  He had a good relationship with his children.  He was in contact with one of his sisters.  He talked to a couple of friends on the phone.  He stated that in the past he had many friends.  His leisure activity consisted of watching television.  He had an MS degree in criminal justice.  He worked with the US Marshals and homeland security and had not worked since 2005.  He retired due to medical reasons-back, ankle and PTSD issues relate to work.  He took medication for anxiety, depression, insomnia and nightmares.  He was an inpatient for alcohol detox in December 2011.  There were no other psychiatric hospitalizations and no suicide attempts.  He had been arrested for a bar fight during an alcoholic blackout in 2010.  The examiner marked the appropriate box to indicate that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner stated that the suicidal ideation was vague.  There was no plan or intent.  The Veteran stated that being an orphan, he would not do that to his children.  He had nightmares twice a week.  The VA examiner marked the appropriate box to indicate that the Veteran was capable of managing his financial affairs.  

A July 2012 VA treatment report found in Virtual VA shows that the Veteran was maintaining his sobriety and was still considering moving to Tennessee to be with his wife.  He requested a letter from the clinic for his claim.  The doctor, who had seen the Veteran at the time, encouraged the Veteran to call when needed and provided him with a schedule of the recovery group meetings.  The Veteran thanked him for the assistance.  The doctor then drafted a letter stating that the Veteran's diagnoses included alcohol dependency early partial remission, PTSD, GAD, and panic disorder with agoraphobia.  It was noted that the Veteran continues to relate anxiety symptoms including intrusive memories, anxiety with trauma related cues, avoidance and hyperarousal symptoms.
  
An August 2012 VA treatment record found in Virtual VA shows a GAF score of 55.  He has been alcohol free and attends Alcoholics Anonymous almost daily.  His mood remained depressed and although he sometimes thinks about not being around, he denied any suicidal ideation or plans.  He believed that his medication has reduced the intensity of his dreams.  On mental status examination, the Veteran was casually dressed with fair hygiene.  It was noted that he was well-groomed, pleasant and cooperative with the interviewer.  His psychomotor activity was normal.  He was awake, alert and oriented in all three spheres.  He had good eye contact and judgment.  Mood was depressed and congruent.  His speech was fluent, with good articulation and prosody.  He had normal tone, volume, flow, rate and good latency of response.  His thought process was organized and goal-directed.  No delusions were elicited.  There was no evidence of grandiosity, obsessive thoughts or phobias.  The Veteran denied any kind of perceptual disturbances, illusions or auditory, visual, olfactory, tactile and gustatory hallucinations.  His insight was good and improving.  He denied any suicidal and homicidal thoughts, intent and/or plans.  On a depression screening, he reported that more than half the days, he had little interest or pleasure in doing things, had poor appetite or overeating, and had thoughts that he would be better off dead or of hurting himself in some way.  For several days, he would feel down, depressed or hopeless.  Nearly every day, he trouble falling/staying asleep or sleeping too much, he felt tired/had little energy, trouble concentrating on things such as reading the newspaper or watching television, moving or speaking so slowly that others could have noticed or being so fidgety/restless that he has been moving around a lot more than usual.  He stated that these problems made it extremely difficult for him to do work, take care of things at home or get along with others. 

In a statement received in November 2012, the Veteran stated that he was terminated from his employment not only for his injuries, but also for allegations that he had threatened to kill his coworkers and had other anger management issues.  He stated that after being arrested for a bar fight, he was required to attend anger management training.  He stated he had agoraphobia making it him possible for him to set foot outside of his house and into the public.  He is in the early stages of alcohol recovery.  He reported being on several medications.  He averaged four hours of sleep nightly due to anxiety an nightmares.  He claimed that the lack of sleep affected his mental function, memory, and ability to cope with chronic pain.  The Veteran stated that he has significant memory loss.  He stated that he often would forget to take his medication, and groom and brush his teeth unless reminded.  He stated that he was forced to declare bankruptcy years ago and had to sell his house due to financial problems.  He noted that he had been separated from his wife for a year.  He stated that "we have been trying to put things back together but the damage of my past alcohol dependence and my PTSD symptoms have provided significant road blocks."  As for his friends and family, he described them as precarious at best.  He stated that he talked to them once a week over the phone and rarely saw them.      

Overall, a rating of 70 percent is not warranted.  While there is occupational and social impairment, there were no deficiencies in most areas such as family relations, judgment, thinking or mood.  Despite his July 2011 testimony that he had no friends, he later stated that he kept in touch with friends and family on a weekly basis.  He was appropriate for his appointments and actively participated in group therapy sessions in the past.  Judgment had been described as intact, fair and good.  It appears to the Board that he exercised good judgment by avoiding situations that triggered his panic attacks.  Thoughts were described at different points in time as coherent, logical, goal-directed, linear and there were no psychotic symptoms.  His mood was typically seen as euthymic.       
                                                                     
Also, the Veteran continually denied suicidal ideations.  There was no evidence of obsessional rituals.  Speech was deemed normal and was never found intermittently illogical, obscure or irrelevant.  While the Veteran did report panic attacks and had depression, the Veteran lived independently and acted appropriately and effectively as evidenced in his one-on-one medical appointments and active participation in group therapy sessions.  The Veteran was usually found oriented in all spheres.  Even though he insists that it is due to the prompting of others, there was no evidence of neglect of personal appearance as the Veteran was appropriately groomed for his appointments.  There was no inability to establish and maintain effective relationships.  While he was separated from his third wife, he was in touch with his sister, daughters and friends.  The Board acknowledges that the Veteran has reported having a short fuse, and referenced a bar fight and another incident where he allegedly threatened the life of his coworkers.  Nevertheless, the overall disability picture does not more nearly approximate the criteria for a rating in excess of 50 percent.

A maximum rating of 100 percent is not warranted as there is no evidence of total occupation and social impairment.  Here, the Veteran was able to make his appointments, impart advice with other Veteran's in group therapy sessions, and cooperate with medical personnel at his appointments.  He was able to live on his own and take care of one of his daughters.  Also, there was no evidence of gross impairment in thought processes or communication as his thoughts were intact and the Veteran was able to convey his thoughts and symptoms at a hearing before the Board at the RO and in written statements.  The Veteran denied delusions and hallucinations.  There was no evidence of grossly inappropriate behavior.  While he did testify to having suicide cross his mind and while he reported allegedly threatening his coworkers, there is no persistent danger of hurting himself or others.  There was no intermittent inability to perform activities of daily living as the Veteran was able to maintain minimal personal hygiene.  The Veteran was always oriented in all spheres and thus there is no disorientation to time or place.  While he did assert memory loss when it came to time, appointments and birthdays, there was no indication that he did not know the names of his close relative or his own name.  Also, he was able to recite all the medications he was taking, all the symptoms he experienced (with appropriate examples) and his employment history when asked. 

The Board acknowledges that the Veteran's GAF score went as low as 25, which is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  However, as the evidence above shows, the Veteran continually denied delusions and hallucinations.  There was no serious impairment in communication or judgment.  He was able to communicate to his therapists and actively contributed in group therapy sessions.  He was also able to submit his contentions on paper.  While he did say he had thought about suicide, he continually denied ideation, plan and intent.  Moreover, he was still in touch with his sibling and children so there was still familial relationship.  Judgment and thinking were intact.  His mood varied.  

Staged ratings are not of application since the Veteran's depressive disorder has been adequately contemplated by the 50 percent rating during the entire period on appeal.  Should the severity of the depressive disorder increase in the future, the Veteran may always file a claim for an increased rating.  The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of the psychiatric disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating for depressive disorder not otherwise specified, currently evaluated as 50 percent disabling, is not warranted.  To this extent, the appeal is denied.  



REMAND

Although the Board regrets further delay in appellate review, upon review of the record the Board finds that further clarification is necessary regarding the effect of the Veteran's service-connected disabilities (and medication taken for such) on his hypertension.  The report of the most recent VA hypertension examination addressed the effect of pain associated with the Veteran's service-connected disabilities on hypertension, but the possibility that medications (to include for psychiatric disability) may aggravate the hypertension must be considered.  

Accordingly the hypertension issue is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA hypertension examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected psychiatric disability has proximately caused or has aggravated his hypertension?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any medications prescribed for the Veteran's service-connected psychiatric disability have proximately caused or has aggravated his hypertension?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that medication the Veteran is taking for any disorder has proximately caused or has aggravated his hypertension?  If so, please identify the medication and the disorder which it is intended to treat. 

A rationale should be furnished for all opinions 

2.  In the event the Veteran fails to appear for the examination, the claims file should nevertheless be forwarded to an appropriate examiner for review and for responses to the questions posed in the preceding paragraph number 1. 

3.  After completion of the above, the RO should review the claims file and determine if service connection is warranted for hypertension.  If the claim remains denied, the RO should furnish the Veteran and his representative with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


